Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered April 17, 2003, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for *215disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Defendant’s homicidal intent can be readily inferred from credible evidence establishing that he repeatedly thrust a knife into the victim’s abdomen, causing a single, deep wound (see e.g. People v Fils-Amie, 291 AD2d 358 [2002], lv denied 98 NY2d 650 [2002]; People v Dones, 279 AD2d 366 [2001], lv denied 96 NY2d 799 [2001]; People v Suero, 235 AD2d 357 [1997], lv denied 89 NY2d 1101 [1997]). Moreover, there was evidence from which the jury could have reasonably inferred that this was a planned attack.
Defendant’s challenge to the court’s charge on intent is unpreserved and we decline to review it in the interest of justice.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Hobot, 84 NY2d 1021, 1024 [1995]; see also Strickland v Washington, 466 US 668 [1984]). Concur—Tom, J.P., Marlow, Sullivan, Nardelli and Williams, JJ.